EXHIBIT 10.1 TO FORM 8-K
 
March 31, 2011
 
Via Electronic Mail and Federal Express
 
Ambassadors International, Inc.
2101 4th Avenue, Suite 210
Seattle, WA 98121
(206) 292-9606


Attention:
Hans Birkholz
 
President and Chief Executive Officer



Dear Mr. Birkholz:
 
As you know, Whippoorwill Associates Inc. (“Whippoorwill”), through certain of
its discretionary funds and accounts, is currently the sole lender under that
certain Credit and Guaranty Agreement, dated as of March 23, 2010, among
Ambassadors International Inc. (“Ambassadors”), Degrees Limited, Wind Star
Limited and Wind Spirit Limited as borrowers, certain subsidiaries of
Ambassadors as guarantors, and Law Debenture Trust Company of New York as
Administrative Agent (the “Prepetition Working Capital Agreement”).
 
In response to your request for a commitment to provide debtor in possession
financing, Whippoorwill is pleased to present you with this letter agreement
(“Letter Agreement”) constituting our commitment to provide, through certain of
our discretionary funds and accounts that are lenders under the Prepetition
Working Capital Agreement  (the “Lenders”), debtor in possessions financing  in
accordance with the terms and conditions set forth herein and in the attached
form Amended and Restated Credit and Guaranty Agreement (Post-Petition) (as
amended, supplemented or otherwise modified from time to time, the “DIP
Agreement”).1
 
1.           Financing Overview.  Pursuant to and subject to the terms and
conditions contained in this Letter Agreement and the DIP Agreement, Lenders and
Ambassadors and the other Borrowers agree to terminate, undrawn, the Revolving
Commitments and the Existing Revolving Credit Facility and Lenders will agree to
provide up to $10,000,000 in new multiple draw, non-amortizing term loans (“New
Money Term Loans”).  The parties to the DIP Agreement must expressly agree that,
subject to the terms and conditions of the DIP Agreement:
 
 
(i)
The DIP Agreement will not constitute a novation, refinancing or replacement of
the obligations and liabilities existing under the Prepetition Working Capital
Agreement or evidence of payment or termination of all or any of such
obligations and liabilities of the Credit Parties or, except for the termination
of the Revolving Commitments and the Existing Revolving Credit Facility as
requested by the Credit Parties, or the Existing Lenders, it being agreed that
all such obligations and liabilities incurred by the Borrowers under the
Prepetition Working Capital Agreement shall continue in full force and effect
and shall continue to be evidenced by the DIP Agreement;

 
 
(ii)
The DIP Agreement will amend and restate in its entirety the Prepetition Working
Capital Agreement;

 
 
(iii)
The Prepetition Working Capital Agreement, as amended and restated by the DIP
Agreement, and each other Credit Document shall continue in full force and
effect, including as to the continued existence of the “Obligations” under and
as defined thereunder, all guarantees made and Liens granted pursuant to the
Credit Documents, the representations and warranties made, covenants agreed to,
and the actions or omissions performed or required to be performed under each
Credit Document, in each case, on or prior to the Closing Date;

 
 
(iv)
All Existing Term Loans outstanding on the Closing Date shall constitute
Obligations and the Administrative Agent and each Lender shall forbear from
exercising any remedies under the Prepetition Working Capital Agreement;
provided that such forbearance shall terminate upon the earlier of (a) the date
of any Event of Default under the DIP Agreement, (b) the date that is two (2)
Business Days after the Petition Date if the Bankruptcy Court fails to enter an
interim financing order approving the DIP Agreement, (c) the date that is
twenty-five (25) days after the Petition Date, if the Bankruptcy Court fails to
enter a final financing order approving the DIP Agreement and (d) the date that
any Debtor enters into any debtor-in-possession financing or other financing
agreement with any lender other than Whippoorwill or any of its discretionary
funds or accounts (or any other financial institution acceptable to the
Requisite Lenders in their sole discretion);

 
 
(v)
The aggregate New Money Term Loans that can be made prior to the Final Order
Entry Date will be $5,000,000 and the aggregate New Money Term Loans that can be
made from the Final Order Entry Date to the Maturity Date  will be the excess of
$10,000,000 over the aggregate principal amount of all New Money Term Loans made
prior to the Final Order Entry Date; and

 
 
(vi)
The proceeds of the Term Loans shall be applied by Borrowers, strictly in
accordance with the Budget subject to the Variance (as defined in the DIP
Agreement), to (a) pay interest, fees and expenses associated with the DIP
Agreement, (b) provide for the ongoing working capital and capital expenditure
needs of Borrowers and Guarantors during the pendency of the Bankruptcy Cases,
including adequate protection payments to the Senior Secured Notes Trustee,
(c) pay prepetition obligations of the Debtors as consented to by the Lenders
and (d) provide for other general corporate purposes of Borrowers and Guarantors
(including professional costs incurred and paid in accordance with the Budget).

 
2.           Conditions Precedent.  Subject to the terms and conditions
precedent set forth in this Letter Agreement and the DIP Agreement (including
but not limited to Section 3 of the DIP Agreement), the Lenders shall enter into
the DIP Agreement and make Credit Extensions thereunder.
 
3.           Commitment to Consummate the Transaction / Termination.  Upon
receipt of a fully executed counterpart to this Letter Agreement, the parties
agree to consummate the transactions described herein, subject to the terms and
conditions set forth herein and in the DIP Agreement (including but not limited
to Section 3 of the DIP Agreement).  Regardless of whether Lenders have executed
the DIP Agreement, Whippoorwill shall be entitled to terminate this Letter
Agreement upon the occurrence of any event set forth in Section 8 of the DIP
Agreement that would give the Lenders the authority to call an Event of Default
under the DIP Agreement as if the DIP Agreement had been executed as of the date
hereof.  In addition, Whippoorwill shall be entitled to terminate this Letter
Agreement in the event that any Credit Party has breached any representation,
warranty, covenant or agreement set forth in the DIP Agreement, to be determined
as if the DIP Agreement had been executed as of the date hereof.
 
4.           Effect of Termination.  If this Letter Agreement is validly
terminated in accordance with its terms, other than with respect to paragraph 10
below, each of the parties shall be relieved of its duties and obligations
arising under this Letter Agreement, such termination shall be without liability
to Whippoorwill or Ambassadors or any of its affiliates.
 
5.           No Modification; Entire Agreement.  This Letter Agreement may not
be amended or otherwise modified except in a writing signed by each of the
parties hereto.  This Letter Agreement and the attachments hereto constitutes
the sole agreement, and supersedes all prior agreements, understandings and
statements, written or oral, between Whippoorwill on the one hand, and
Ambassadors or any of its affiliates, on the other, with respect to the
transactions contemplated hereby.
 
6.           Governing Law.  This Letter Agreement shall be deemed to be made in
accordance with and in all respects shall be interpreted, construed and governed
by the internal Laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflict of laws in the State of
New York.
 
7.           Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy which may arise under this Letter Agreement is likely to involve
complicated and difficult issues, and, therefore, each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of,
under or relating to this Letter Agreement, or any of the transactions
contemplated by this Letter Agreement.
 
8.           Counterparts.  This Letter Agreement may be executed in any number
of counterparts (including by facsimile), each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.  Delivery of an executed counterpart of a signature page of
this Letter Agreement by facsimile or other electronic transmission (in pdf or
similar format) will be as effective as delivery of a manually executed
counterpart hereof.
 
9.           Third Party Beneficiaries.  The parties hereto hereby agree that
their respective representations, warranties and covenants set forth herein are
solely for the benefit of the other parties hereto, and this Letter Agreement is
not intended to, and does not, confer upon any person other than the parties
hereto, any rights or remedies to enforce, or any other benefit of, or any right
to rely upon, the DIP Agreement or any provision of this Letter Agreement.
 
10.           Indemnification.  Ambassadors agrees to indemnify and hold
harmless Whippoorwill and its affiliates, and each of their respective
directors, officers, partners, members, employees, agents, counsel, financial
advisors, accountants, tax advisors, reserve engineers and assignees (including
affiliates of such assignees), in their capacities as such (each, an
"Indemnified Party"), for and against any and all losses, claims, damages,
liabilities or other expenses to which such Indemnified Party may become subject
from third party claims, insofar as such losses, claims, damages, liabilities
(or actions or other proceedings commenced or threatened in respect thereof) or
other expenses arise out of or in any way relate to or result from this Letter
Agreement or the DIP Agreement, and Ambassadors agrees to reimburse (on an
as-incurred monthly basis) each Indemnified Party for any reasonable and
documented legal or other reasonable and documented expenses incurred in
connection with investigating, defending or participating in, or defending
against or mitigating, any such loss, claim, damage, liability or action or
other proceeding (whether or not such Indemnified Party is a party to any action
or proceeding out of which indemnified expenses arise) provided, however, that
Ambassadors shall not indemnify any Indemnified Party from any Losses arising
out of such Indemnified Party’s gross negligence or willful misconduct.  In the
event of any litigation or dispute involving this Letter Agreement, neither
Whippoorwill nor any other Indemnified Party shall be responsible or liable for
any special, indirect, consequential, incidental or punitive damages.  The
Indemnification Obligations shall remain effective whether or not any of the
transactions contemplated in this Letter Agreement are consummated and
notwithstanding any termination of the DIP Agreement or this Letter Agreement,
and the parties hereto acknowledge and agree that all such Indemnification
Obligations shall be secured obligations under the Prepetition Working Capital
Agreement and, subject to approval of the Bankruptcy Court, the DIP Agreement.
 
11.           No Recourse.  Notwithstanding anything that may be expressed or
implied in this Letter Agreement, or any document or instrument delivered in
connection herewith, by its execution of this Letter Agreement, each party
hereto covenants, agrees and acknowledges that no liability arising from the
other party’s breach of this Letter Agreement shall attach to, the former,
current or future equity holders, controlling persons, directors, officers,
employees, agents, affiliates, members, managers, general or limited partners,
or counsel of such party or any former, current or future equity holder,
controlling person, director, officer, employee, general or limited partner,
member, manager, affiliate, counsel agent or assignee of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable law, or
otherwise.
 
12.           Assignment.  This Letter Agreement may not be assigned by
Whippoorwill to any person or entity other than the Lenders without the prior
and express written consent of Ambassadors, which consent may be withheld in
Ambassadors’ sole discretion.  Any attempted assignment without such consent
shall be void.
 

_______________________  1
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the DIP Agreement.


 
[Signature Page Follows]
 
 
Sincerely,
 

 
Whippoorwill Associates, Inc., as agent for certain of its discretionary funds
and accounts
               
/s/ Steven K. Gendal
 
   
By:
   
Name:  Steven K. Gendal
   
Title:  Principal



 


 
Acknowledged and Agreed:
 
AMBASSADORS INTERNATIONAL, INC,
       
By:
/s/ Hans Birkholz
 
 
Name:  Hans Birkholz
 
Title:  President and Chief Executive Officer

 